Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 11/02/2021. Claims 1-5, 7-13 and 17-20 have been amended, claims 14-16 have been cancelled and claims 21 and 22 have been added per applicants' request. Therefore claims 1-13 and 17-22 are presently pending in the application and have been considered as follows.

Examiner Note
Acknowledgement to applicant’s amendment to claims 1, 2, 9-11 and 15 has been noted. The claims have been reviewed, entered and found obviating to a previously raised 35 USC 112(b) rejection which is hereby withdrawn.

Acknowledgement to applicant’s amendment to claims 14-16 has been noted. The claims have been reviewed, entered and found obviating to a previously raised 35 USC 112(d) rejection which is hereby withdrawn.

Acknowledgement to applicant’s amendment to claims 1, 17 and 19 has been noted. The claims have been reviewed, entered and found obviating to a previously raised 35 USC 103 rejection which is hereby withdrawn.

Claims 1-13 and 17-22 are allowed.

Examiner’s Statement of Reasons for Allowance
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 11/02/2021 on pages 9-11 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432